209 F.3d 1044 (7th Cir. 2000)
Robert TUTMAN,    Plaintiff-Appellant,v.WBBM-TV, Inc./CBS, Inc.,    Defendant-Appellee.
No. 99-2366
In the  United States Court of Appeals  For the Seventh Circuit
Argued November 30, 1999Decided April 20,  2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 96 C 4424--Elaine E. Bucklo, Judge. [Copyrighted Material Omitted]
Before Manion, Kanne and Rovner, Circuit  Judges.
Kanne, Circuit Judge.


1
CBS producer  Robert Vasilopulos testified that "it was  simply a joke" when he told Robert  Tutman, an African-American CBS  cameraman, about a comedic movie called  Niggers with Hats and parroted a phrase  from the movie by telling Tutman to  "[g]et the fuck out of the office before  I pop a cap in your ass." Tutman,  however, viewed the comment as a serious  death threat and lodged a formal  harassment complaint with their employer  WBBM-TV, Inc./CBS, Inc. ("CBS"). When CBS  responded by punishing Vasilopulos and  promising to separate Vasilopulos from  Tutman at work, Tutman remained  dissatisfied and eventually sued CBS  under Title VII of the Civil Rights Act,  42 U.S.C. sec.sec. 2000e to 2000e-17. The  district court granted summary judgment  for CBS on the hostile work environment  and constructive discharge claims, and  Tutman appealed. We affirm summary  judgment because CBS took prompt and  appropriate remedial action to prevent  further harassment and Tutman cannot  establish constructive discharge based on  the incident with Vasilopulos.

I.  History

2
During the afternoon of Friday May 19,  1995, Tutman was conversing with  sportscaster Tim Weigel in the WBBM-TV  sports office when CBS co-worker  Vasilopulos strolled into the office and  said twice to Tutman, "Get the fuck out  of the office before I pop a cap in your  ass." According to Tutman, Vasilopulos  began prancing around, derisively  caricaturing African-Americans. Surprised  by Vasilopulos's outburst, Tutman  responded that the correct phrase was  "bust a cap," not "pop a cap."1  Vasilopulos asked whether Tutman had seen  a movie entitled Niggers with Hats.  Tutman answered that movies like Niggers  with Hats were profitable and that  Vasilopulos should make a similar movie  with Tutman's help. After two minutes,  both men departed the sports office.


3
However, Tutman later would testify that  he interpreted Vasilopulos's outburst as  a racially-motivated death threat and was  quite shaken by Vasilopulos's  histrionics. After leaving the sports  office, he visited his supervisor Andrea  Jenkins and told her about Vasilopulos's  bizarre behavior. Jenkins assured him  that he had done well to notify her and  that she would investigate his complaint.  Tutman also called D.E. Simmons, an  outside consultant retained by CBS to  advise on workplace concerns, and told  him about Vasilopulos. Simmons then  contacted Jenkins who asked Simmons to  meet with her at the office forthwith.  The pair discussed the situation, then  immediately reported Tutman's complaint  to News Director John Lansing. Lansing  investigated further by speaking to  Weigel and Vasilopulos that night about  the incident.


4
On Monday May 22, 1995, Tutman  telephoned CBS that he would not come to  the station for work because of the  incident with Vasilopulos the previous  Friday. CBS gave Tutman his work  assignment over the telephone, but Tutman  did venture to the station that afternoon  to meet with General Manager Robert  McGann about his complaint. Jenkins and  Lansing then briefed McGann about the re  sults of their investigation thus far.


5
On Tuesday, McGann, Jenkins, Lansing,  Simmons and Vasilopulos met to discuss  Vasilopulos's version of events.  Afterward, McGann informed the CBS human  resources department about Vasilopulos's  conduct and Tutman's complaint. On  Friday, one week after the incident  between Vasilopulos and Tutman, CBS's  Director of Policy and Administration  Sandra Spangenberg arrived from CBS head  quarters in New York to investigate  firsthand. After interviewing Tutman,  Vasilopulos and other witnesses,  Spangenberg told Tutman that his  allegation was serious and Vasilopulos's  obnoxious behavior would not be tolerated  at CBS. Spangenberg told both Vasilopulos  and Tutman that Vasilopulos would be  punished.


6
Based on Spangenberg's recommendations,  CBS found that Vasilopulos posed no  physical threat to Tutman but had been  grossly inappropriate. CBS imposed a  tripartite punishment on Vasilopulos: (1)  a written warning placed in his personnel  record making clear that future  misconduct would lead to more serious  discipline; (2) mandatory participation  in a three-day interpersonal skills  workshop aimed at promoting better  workplace relationships; (3) Vasilopulos  was required to apologize to Tutman. In  addition, CBS re-circulated its anti-  discrimination and fair employment  policies to all employees. CBS previously  had disciplined Vasilopulos with letters  of reprimand for yelling "get the fuck  out of my office" at producer Howard  Dorsey and for using profanity in the  presence of editor Debra Segal. However,  at the time, Vasilopulos's personnel file  contained no previous harassment  complaints or disciplinary actions  against him. Later, union official  Jessica Logan would testify that  Vasilopulos had disparaged CBS camera  technician Morris Jones "as a nigger" in  June 1995, a month after CBS's  investigation of Vasilopulos's harassment  of Tutman, but Jones did not bring a  formal charge against Vasilopulos.


7
Predictably, Vasilopulos was  unenthusiastic about his punishment.  Vasilopulos balked at apologizing to  Tutman but understood that CBS was taking  Tutman's complaint "very seriously" and  would terminate him if he did not comply.  With continued insistence by CBS,  Vasilopulos wrote a June 2, 1995, letter  addressed to "whom it may concern,"  explaining noncommitally that he  regretted "that comments exchanged in a  joking manner with Robert Tutman, on May  19, 1995, were misinterpreted."  Vasilopulos also complained about  attending the interpersonal skills  workshop taught by Simmons, and CBS  allowed Vasilopulos instead to attend an  alternative three-day sensitivity seminar  from August 23 to August 25, 1995.  Vasilopulos managed to leave the final  day of the program a few hours early.


8
Despite CBS's response, Tutman refused  to work because he felt "unsafe." CBS  told Tutman that his assignments could be  given by telephone and that he and  Vasilopulos could be given staggered  shifts to ensure that he would not  encounter Vasilopulos at work.  Nonetheless, CBS maintained that Tutman  had to report for work, and when Tutman  remained intransigent, CBS placed Tutman  on a paid medical leave of absence. By  his admission, Tutman was happy to  collect salary without working and did  not object. However, CBS's employment  policy limited medical leave to six  months, and this edict had been strictly  enforced without exception during the  previous ten years. As the expiration of  Tutman's leave drew imminent, Tutman  insisted on additional paid leave so that  he could "get back in shape" but failed  to provide a note from his doctor  verifying that extended leave was  medically necessary. Indeed, Tutman  admits that he had not sustained a  serious illness, and his doctors said  that there was no reason Tutman could not  return to work. As a result, CBS  considered Tutman "voluntarily resigned"  when his six-month medical leave lapsed  on November 22, 1995.


9
Tutman filed a charge of discrimination  with the Illinois Department of Human  Rights and the Equal Employment  Opportunity Commission that day. On July  19, 1996, Tutman filed suit against CBS  in district court alleging retaliation,  racially hostile work environment and  constructive discharge under Title VII of  the Civil Rights Act. The district court  referred the case to Magistrate Judge  Morton Denlow who recommended that the  district court grant summary judgment for  CBS on all Tutman's claims. On April 29,  1999, the district court adopted the  magistrate's recommendations and granted  summary judgment for CBS on all Tutman's  claims. Tutman appeals summary judgment  on his hostile work environment and  constructive discharge claims.

II.  Analysis

10
We review de novo the district court's  grant of summary judgment, drawing our  own conclusions of law and fact from the  record before us. See Haefling v. United  Parcel Serv., 169 F.3d 494, 497 (7th Cir.  1999). Summary judgment is proper when  "the pleadings, depositions, answers to  interrogatories, and admissions on file,  together with the affidavits, if any,  show that there is no genuine issue as to  any material fact and that the moving  party is entitled to a judgment as a  matter of law." Fed. R. Civ. P. 56(c);  see also Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). In determining  whether a genuine issue of material fact  exists, we construe all facts in the  light most favorable to the non-moving  party and draw all reasonable and  justifiable inferences in favor of that  party. See Anderson v. Liberty Lobby,  Inc., 477 U.S. 242, 255 (1986).

A.  Hostile Work Environment

11
Tutman's central claim before the  district court was that he suffered a  racially hostile work environment, based  on the Vasilopulos incident, in violation  of Title VII of the Civil Rights Act. For  workplace conduct to constitute a hostile  work environment actionable under Title  VII, the harassment "must be sufficiently  severe or pervasive 'to alter the  conditions of [the plaintiff's]  employment and create an abusive environment.'"  Meritor Sav. Bank, FSB v. Vinson, 477 U.S. 57, 65 (1986) (citation omitted).   However, an employer is not strictly  liable under Title VII for sexual  harassment perpetrated by its employees.  See Juarez v. Ameritech Mobile  Communications, Inc., 957 F.2d 317, 320  (7th Cir. 1992). In hostile work  environment cases, the employer can avoid  liability for its employees' harassment  if it takes prompt and appropriate  corrective action reasonably likely to  prevent the harassment from recurring.  See Saxton v. American Tel. & Telegraph  Co., 10 F.3d 526, 535 (7th Cir. 1993).  The district court found that Tutman had  established a genuine issue of material  fact whether the Vasilopulos incident  created a hostile work environment, but  granted summary judgment for CBS because  it found that CBS had taken prompt,  effective remedial action in response to  the incident. We do not decide whether a  hostile work environment existed because  the question whether CBS took prompt and  effective remedial action is dispositive  here.


12
CBS responded promptly to Tutman's  harassment complaint. CBS began  investigating Tutman's allegation on the  day of the incident, and CBS's general  manager interviewed both Tutman and  Vasilopulos on the next work day. Within  two weeks, CBS had completed its  investigation and sanctioned Vasilopulos  by issuing him a letter of reprimand,  sending him to sensitivity training and  commanding him to apologize to Tutman.  When Tutman would not return to work, CBS  offered to arrange his and Vasilopulos's  work schedules so that they would have no  contact with each other at work.


13
Tutman argues that CBS's response was  insufficiently punitive given the  severity of Vasilopulos's conduct on May  19, 1995. However, the question is not  whether the punishment was proportionate  to Vasilopulos's offense but whether CBS  responded with appropriate remedial  action reasonably likely under the  circumstances to prevent the conduct from  recurring. See Saxton, 10 F.3d at 535. By  punishing Vasilopulos and promising to  segregate Vasilopulos from Tutman at  work, CBS made it distinctly improbable  that Vasilopulos would further harass  Tutman because the two men would have  such limited contact, if any, with each  other at work. In Saxton, the employer  effectively responded to the plaintiff's  report of sexual harassment by  transferring the harasser to a different  department because the transfer "served  to terminate all contact between [the ha  rasser] and [the plaintiff] and bring a  definitive end to any harassment."  Saxton, 10 F.3d at 536. Similarly, in  Savino v. C.P. Hall Co., 199 F.3d 925,  933 (7th Cir. 1999), the employer's  relocation of the harasser to a different  floor than the plaintiff, in response to  her harassment complaint, constituted  effective remedial action likely to  prevent recurrence of harassment.  Likewise here, separating Vasilopulos and  Tutman made it quite unlikely that  Vasilopulos would harass Tutman again.


14
Of course, if separating Vasilopulos and  Tutman at work would have disadvantaged  Tutman, CBS's response would have been  inadequate because remedial action that  makes the victim worse off is ineffective  per se. See Guess v. Bethlehem Steel  Corp., 913 F.2d 463, 465 (7th Cir. 1990).  However, Tutman has not established that  he would have been injured by CBS's  proposed response. CBS has several sports  producers other than Vasilopulos, so  Tutman would not have been precluded from  working sports assignments. Tutman also  introduced no evidence that rearranging  his work schedule would have forced him  to relinquish his union stewardship.


15
In addition to dissociating Vasilopulos  from Tutman, CBS warned Vasilopulos  sternly that CBS would not tolerate  further harassment of co-workers. CBS  reprimanded Vasilopulos, sent him to  sensitivity training and ordered him to  apologize to Tutman. Vasilopulos  boorishly refused to attend the assigned  sensitivity training seminar before  acquiescing to a different program, from  which he arranged to exit early.  Vasilopulos also resisted apologizing to  Tutman and ultimately penned an  unconvincing, three-sentence missive only  after continued insistence by CBS  management. We sympathize with Tutman's  frustration over Vasilopulos's  recalcitrance, but Title VII does not  require that CBS punish Vasilopulos  commensurately to his conduct. The key  here is that CBS responded promptly with  remedial action reasonably calculated to  end Vasilopulos's harassment of Tutman by  making clear to Vasilopulos that further  harassment would result in termination  and credibly promising Tutman that he  would have no contact with Vasilopulos at  work.


16
Alternatively, Tutman offers the novel  claim that CBS is liable under Title VII  for its failure to prevent Vasilopulos  from racially harassing him despite prior  indications that made harassment  foreseeable. Namely, Tutman points to  other instances of verbal abuse by  Vasilopulos--incidents of yelling at CBS  employees Howard Dorsey, Debra Segal and  Morris Jones. Without deciding the  viability of a Title VII claim for  failure to prevent foreseeable workplace  harassment, we find that CBS could not be  reasonably expected to have prevented  racial harassment here. Tutman alleges  only a single racial harassment incident-  -Vasilopulos allegedly called Jones a  "nigger"--of which CBS might have been  aware, and that incident occurred in June  1995, after Vasilopulos's harassment of  Tutman and Tutman's departure from CBS.  Under these facts, CBS was not forewarned  before May 19, 1995, that it should have  done more to prevent Vasilopulos from  engaging in racial harassment.

B.  Constructive Discharge

17
To establish a claim for constructive  discharge under Title VII, a plaintiff  must prove that his working conditions  were so intolerable as a result of  unlawful discrimination that a reasonable  person would be forced into involuntary  resignation. See Vitug v. Multistate Tax  Comm'n, 88 F.3d 506, 517 (7th Cir. 1996).  Working conditions for constructive  discharge must be even more egregious  than the high standard for hostile work  environment because "in the 'ordinary'  case, an employee is expected to remain  employed while seeking redress." See  Drake v. Minnesota Mining & Mfg. Co., 134 F.3d 878, 886 (7th Cir. 1998).


18
Tutman refused to return to work after  Vasilopulos harassed him, but a  reasonable employee would not have found  work conditions at CBS to be so  intolerable that he would have to quit  his job. In fact, Tutman did not claim at  the time that he could not return to work  after his medical leave expired. Instead,  despite the absence of medical  corroboration, Tutman requested extended  leave to get back into shape. Aside from  Tutman's bare assertions, there is little  to suggest that Tutman's working  conditions would have been so objectively  intolerable based on the lone incident  with Vasilopulos. In cases finding  constructive discharge, the plaintiffs  suffered from much more severe and  sustained harassment. See, e.g., Snider  v. Consolidation Coal Co., 973 F.2d 555,  558 (7th Cir. 1992); Taylor v. Western &  S. Life Ins. Co., 966 F.2d 1188, 1191  (7th Cir. 1992); Sanchez v. Denver Pub.  Sch., 164 F.3d 527, 534 (10th Cir. 1998).  In Taylor, we found constructive  discharge when the plaintiffs' boss  constantly peppered the plaintiffs with  racist comments, brandished a pistol and  held it to one plaintiff's head. Taylor, 966 F.2d at 1191. In Brooms v. Regal Tube  Co., 881 F.2d 412, 417, 423 (7th Cir.  1989), the plaintiff established  constructive discharge where "repeated  instances of grossly offensive conduct  and commentary" culminated with an  incident during which a co-worker showed  the plaintiff a racist pornographic  photograph, told her that she was hired  to perform the task depicted in the  photograph, grabbed the plaintiff and  threatened to kill her. A credible death  threat that signals grave danger to the  plaintiff's bodily integrity, as in  Taylor and Brooms, can constitute grounds  for finding constructive discharge, but  the harassment suffered by Tutman at  Vasilopulos's hands falls well short of  this standard.


19
A reasonable person would not have  feared Vasilopulos as a result of his  single oblique threat, even construing  all reasonable inferences in favor of  Tutman, such that he would feel forced to  resign. See, e.g., Drake, 134 F.3d at  887; Rabinovitz v. Pena, 89 F.3d 482, 489  (7th Cir. 1996); Saxton, 10 F.3d at 537.  In Simpson v. Borg-Warner Automotive,  Inc., 196 F.3d 873, 877-78 (7th Cir.  1999), a co-worker's comment that  "someone should take a dish and knock  [the plaintiff] upside the head" did not  establish constructive discharge.  Likewise, in Lindale v. Tokheim Corp.,  145 F.3d 953, 956 (7th Cir. 1998),  "boorish behavior" by co-workers was  insufficient for constructive discharge.  Vasilopulos's harassment of Tutman was  closer to the abuse suffered in these  cases than to the vicious harassment in  Brooms or Taylor. Even assuming that  Vasilopulos's harassment was so offensive  and severe to create a hostile work  environment, his conduct was not so egre  gious as to compel Tutman's resignation  and establish constructive discharge.

III.  Conclusion

20
For the foregoing reasons, we AFFIRM the  grant of summary judgment.



Notes:


1
 The parties agree that "bust a cap" and "pop a  cap" means "to shoot" in gang parlance, but CBS  maintains that Vasilopulos did not intend his  remark as a death threat. Vasilopulos and Tutman  appear to have been referring to the film Fear of  a Black Hat mistakenly as Niggers with Hats.